t c memo united_states tax_court jeanne e amarasinghe petitioner v commissioner of internal revenue respondent disamodha c amarasinghe and narlie amarasinghe petitioners v commissioner of internal revenue respondent docket nos filed date p-h failed to pay child_support and alimony to p-w as required by their divorce agreement p-w obtained an order from a domestic relations court demanding that p-h withdraw all funds from his profit sharing plan the plan and pay them to p-w to satisfy his delinquent child_support and alimony obligations p-h complied on hi sec_2002 income_tax return p-h reported the distribution from the plan as income and took a deduction for alimony paid p-h then filed an amended_return taking the position that the distribution from the plan was made under a qualified_domestic_relations_order qdro and therefore under sec_402 i r c was taxable_income to p-w and not p-h p-h also removed the alimony deduction p-w reported a portion of the funds she received as alimony on her income_tax return but did not report any of the funds as pension income r rejected p-h’s amended_return disallowed part of the alimony deduction taken on the original return and determined a deficiency in his income_tax for r also determined a deficiency in p-w's income_tax for for failing to report the entire distribution from the plan as income p-w moves for an award of litigation costs held the domestic relations court order did not give p-w the right to receive the distribution directly from the plan thus the court order was not a qdro under sec_414 i r c consequently the distribution was not made under a qdro so the exception in sec_402 i r c does not apply and p-h must include the distribution in his gross_income held further p-w's original calculation that dollar_figure of the distribution was allocable to alimony was correct so that amount is income to p-w and is deductible by p-h held further p-w may not recover litigation costs from p-h under sec_7430 i r c mark e slaughter for petitioner jeanne e amarasinghe disamodha c amarasinghe and narlie amarasinghe pro sese veena luthra for respondent memorandum opinion goeke judge by separate notices of deficiency respondent determined a deficiency of dollar_figure in petitioners disamodha and narlie amarasinghe’s dr amarasinghe and his spouse joint federal_income_tax for and a deficiency of dollar_figure in petitioner jeanne amarasinghe’s ms amarasinghe federal_income_tax for because these cases present common issues of fact and law they were consolidated for purposes of trial briefing and opinion rule a there are three issues for decision whether the distribution from dr amarasinghe’s profit sharing plan was made pursuant to a qualified_domestic_relations_order qdro and therefore was taxable_income to ms amarasinghe instead of dr amarasinghe we hold that it was not if the distribution was not made pursuant to a qdro what portion of the distribution was alimony and therefore income to ms amarasinghe and deductible by dr amarasinghe we hold that dollar_figure of the distribution was attributable to alimony whether ms amarasinghe is entitled to an award of litigation expenses from dr amarasinghe we hold that she is not background the parties fully stipulated the facts in these cases pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 in effect for the year in issue at the time they filed their separate petitions petitioners resided in virginia dr amarasinghe and ms amarasinghe married in and divorced in at the time of their divorce they had three children under the age of in the final and permanent separation custody support and property settlement agreement dr amarasinghe agreed to pay lump-sum and periodic alimony child_support health insurance premiums and automobile insurance premiums to ms amarasinghe on date as a result of ms amarasinghe’s petition the juvenile and domestic relations district_court of the city of virginia beach virginia beach district_court found that dr amarasinghe was delinquent in his payments to ms amarasinghe and issued an order the order the order provided the respondent dr amarasinghe shall cash_out and pay over to the petitioner ms amarasinghe immediately all funds in the waddell reed profit sharing plan and trust approximately dollar_figure more or less and said sums shall be deemed sufficient to bring current all the respondent’s child_support and health and automobile insurance premiums through date as well as the balance of the lump sum due to the petitioner in the amount of dollar_figure the portion of the dollar_figure not allocated to child_support insurance premiums and lump-sum spousal support would be deemed sufficient to bring current the periodic spousal support owed subsequent to the entry of the order dr amarasinghe instructed waddell reed to transfer the funds from his account to ms amarasinghe however for reasons not provided in the record ms amarasinghe never received any funds directly from waddell reed as a result in september of ms amarasinghe petitioned the virginia beach district_court to hold dr amarasinghe in contempt for failure to comply with the order according to the petition dr amarasinghe’s delinquent obligations included dollar_figure for child_support and dollar_figure for insurance premiums furthermore dr amarasinghe had not paid the dollar_figure lump-sum spousal support set forth in the order or any periodic spousal support on date the virginia beach district_court held dr amarasinghe in contempt and sentenced him to jail for days the same day dr amarasinghe terminated his interest in the waddell reed profit sharing plan and trust the plan and requested a rollover of all his funds into an individual_retirement_account ira in his name that was established by waddell reed dr amarasinghe then requested a distribution of all of the funds in his ira and waddell reed issued nine checks to dr amarasinghe totaling dollar_figure dr amarasinghe endorsed each of these checks to ms amarasinghe’s attorney and delivered them to her dr amarasinghe and his spouse filed a joint form_1040 u s individual_income_tax_return in on the form_1040 they reported dollar_figure as taxable_income from pensions and annuities and reported a deduction for alimony paid of dollar_figure in they filed a form 1040x amended u s individual_income_tax_return for on the form 1040x they removed the dollar_figure distribution from pensions and annuities income and the dollar_figure deduction for alimony paid ms amarasinghe also filed a form_1040 in on her return ms amarasinghe reported income of dollar_figure as alimony received and did not report any income from pensions and annuities on date respondent issued a notice_of_deficiency to dr amarasinghe and his spouse respondent effectively disallowed the form 1040x amended_return and determined that the deduction for alimony paid was limited to dollar_figure after adjusting their deductions and credits respondent determined a deficiency in income_tax of dollar_figure for on date respondent issued a notice_of_deficiency to ms amarasinghe respondent determined that she received pension income in the amount of dollar_figure and that she received no alimony income in after adjusting her deductions and exemptions respondent determined a deficiency in income_tax of dollar_figure petitioners timely filed separate petitions with this court discussion i qualified domestic relations orders under sec_401 and sec_402 funds distributed from a qualifying profit sharing plan are taxable to the distributee who is the participant or beneficiary entitled to receive the distribution under the plan 97_tc_51 sec_402 contains an exception to this rule and provides an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 the parties agree that the plan is a qualifying profit sharing plan under sec_401 and the order is a domestic_relations_order dro under sec_414 a dro qualifies as a qdro only if it creates or recognizes the existence of an alternate payee's right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan clearly specifies certain facts and does not alter the amount or form of the plan benefits sec_414 - in addition the dro must be presented to the plan_administrator who must determine whether it is a qdro sec_414 105_tc_29 100_tc_521 finally under sec_402 an alternate_payee is treated as the distributee of a distribution from a qualifying plan only if the distribution is made to the alternate_payee under a qdro ms amarasinghe and respondent contend that the order fails to satisfy the requirement of sec_414 because it does not recognize ms amarasinghe as an alternate_payee the statute defines an alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant sec_414 specifically ms amarasinghe and respondent argue that ms amarasinghe is not recognized as an alternate_payee because the dro does not give her an independent right to obtain the funds directly from the plan but instead it directs dr amarasinghe to cash_out and then pay the funds to ms amarasinghe the present case is similar to but distinguishable from 102_tc_61 revd 86_f3d_982 10th cir where the disputed dro provided wife shall receive as her separate_property a cash of one million dollars dollar_figure from husband’s share of the arthur c hawkins dds pension_plan in interpreting the statute the tax_court stated that because sec_414 allows parties to a marital settlement agreement to allocate the tax burdens between them by the use of particular language the intentions of the parties are not controlling id pincite citing 366_us_299 the court compared the qdro provisions to the child_support language in sec_71 at issue in lester and concluded that a qdro should be ‘clear and specific’ and not ‘left to determination by inference or conjecture ’ id pincite quoting commissioner v lester supra pincite with these considerations in mind the court held that the dro was not a qdro in part because on its face it did not create recognize or assign rights in the pension_plan to mrs hawkins id pincite the court concluded that identifying the pension_plan as the source of the dollar_figure million payable to mrs hawkins was not a sufficient indication that she was an alternate_payee id the court noted that there were no clear signs that a qdro was intended such as references to mrs hawkins as the alternate_payee or as the person responsible for the taxes on the distribution id mr hawkins appealed the court’s decision to the court_of_appeals for the tenth circuit which reversed this court’s ruling 86_f3d_982 10th cir revg 102_tc_61 the court_of_appeals held that the use of the phrase dollar_figure million ‘from’ the pension_plan sufficiently created or recognized the contractual right in mrs hawkins required by sec_414 id pincite the court_of_appeals decided that based on the legislative_history of the statute the court’s reading of sec_414 was too narrow and would make it unreasonably difficult for dros to qualify as qdros id pincite dr amarasinghe argues that the court of appeals’ interpretation of sec_414 supports his argument that the order is a qdro because like the dro in hawkins the order specifies the plan as the source of the funds that dr amarasinghe must pay to ms amarasinghe ms amarasinghe and respondent argue and we agree that the case before us is distinguishable from hawkins v commissioner supra because in the case before us the order did not give ms amarasinghe a direct right to receive the distribution but instead required dr amarasinghe to cash_out first in hawkins the dro at issue allowed the former spouse to receive payments directly from the plan hawkins v commissioner t c pincite a dro fails to meet the requirements of sec_414 if it does not create or recognize in the alternate_payee the right to receive benefits directly from a qualifying plan dr amarasinghe argues that the order is a qdro because the end result it required was that ms amarasinghe receive funds originating from the plan however this argument urges us to ignore the statutory requirement that to be qualified a dro must create or recognize in an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan sec_414 a dro that allows or orders the plan participant to withdraw funds from the plan and then pay them to a payee only gives the payee a right to funds held by the plan participant not to benefits from a qualifying plan to allow such a dro to qualify as a qdro would be to ignore the plain meaning of sec_414 our reading of sec_414 comports with our earlier decisions the legislative_history of the statute and sec_402 the senate report states that congress intended sec_414 to provide a limited exception to the spendthrift provisions of the internal_revenue_code that would apply under certain circumstances in order to provide rational rules for plan administrators s rept pincite c b pincite we believe that congress intended that sec_414 should be read narrowly so that plan administrators can easily identify dros as qdros and accordingly make distributions directly to the alternate payees as required by the qdros which will prevent plan participants from see 100_tc_521 holding that a consent judgment was not a qdro in part because the distribution was paid to the plan participant and not to his former spouse bougas v commissioner tcmemo_2003_194 noting that a qdro should specify an amount to be paid_by the plan to an alternate_payee dissipating the benefits before they reach the alternate payees to accept as a qdro a dro that allows the plan_administrator to shift the payment responsibility to the plan participant would violate the purpose of sec_414 even if the order qualified as a qdro on its face we find that the exception in sec_402 does not apply because the procedural requirements of sec_414 were not satisfied sec_414 provides the procedures for determining whether a dro meets the standards of a qdro and it states that the plan_administrator shall promptly notify the participant and each alternate_payee of the receipt of such order and the plan’s procedures for determining the qualified status of domestic relations orders and within a reasonable period after receipt of such order the plan_administrator shall determine whether such order is a qualified_domestic_relations_order and notify the participant and each alternate_payee of such determination this court has consistently held this subsection to mean that to qualify as a qdro a dro must be presented to the plan_administrator and adjudged ‘qualified’ before any distribution is made by the plan to the spouse or former spouse karem v commissioner t c pincite see also rodoni v commissioner t c pincite this reduces any ambiguity as to whether a distribution is made pursuant to a qdro if no plan_administrator is specifically designated and the plan is not maintained by an employer an employee_organization or a group representing the parties then the default rule is that the person in control of the assets is the plan_administrator sec_414 sec_1_414_g_-1 income_tax regs in this case the default plan_administrator would be waddell reed as the person in control of the plan’s assets there is no evidence that waddell reed received a copy of the order or that waddell reed made a determination that it was a qdro therefore we find that the order fails the procedural requirements of sec_414 additionally when the distribution is actually made sec_402 requires that it be made directly to the alternate_payee to qualify for the exception to sec_402 by requiring that the distribution be made to the alternate_payee under a qdro emphasis added see burton v commissioner tcmemo_1997_20 noting that in part because the distribution was made to the plan participant and not his former spouse it was not made by the plan_administrator to an alternate_payee in response to the decree dr amarasinghe asserts on brief that he was designated as the plan_administrator for the plan however under rule b statements in briefs are not evidence in this case waddell reed distributed the plan funds to dr amarasinghe not ms amarasinghe and the fact that ms amarasinghe ultimately received the funds from the distribution is not dispositive therefore we conclude that the distribution from the plan was not made pursuant to a qdro under sec_402 because the order failed to give ms amarasinghe the right to receive the benefits directly from the plan the procedural requirements of sec_414 were not satisfied and ms amarasinghe did not in fact receive the benefits directly from the plan ii alimony the parties agree that a portion of the distribution should be alimony the amount ms amarasinghe reported as alimony on her federal_income_tax return is dollar_figure calculated by beginning with the dollar_figure that ms amarasinghe received from dr amarasinghe and subtracting dollar_figure as the amount ms amarasinghe allocated to child_support and insurance premiums in her petition to the virginia beach district_court ms amarasinghe now asks us to consider an alternative method that she claims to be simpler and more accurate she argues that we should begin with dollar_figure as the total amount of ms amarasinghe and respondent contend that the order is not a qdro because it also fails to satisfy the fact specification requirements of sec_414 however we need not address this issue delinquent periodic alimony stated in her petition to the virginia beach district_court subtract dollar_figure as the amount of periodic alimony that ms amarasinghe waived according to the order and add the result to the lump-sum spousal support of dollar_figure under this calculation dollar_figure of the distribution would be alimony the order provides that the distribution would first bring current dr amarasinghe’s payments for child_support insurance premiums and lump-sum alimony and the remainder would bring current dr amarasinghe’s periodic alimony payments we find that ms amarasinghe’s original calculation mirrors this intention because it first accounts for child_support insurance premiums and lump-sum alimony and allocates the remaining distribution to periodic alimony by contrast ms amarasinghe’s alternative first accounts for the lump-sum alimony and alimony not waived therefore more of the distribution is allocated to child_support and insurance premiums than necessary to bring those obligations current which would require ms amarasinghe to waive more of her periodic alimony than is necessary because we find that ms amarasinghe’s original calculation reflects the allocation made in the order and makes no unnecessary allocations we conclude that dr amarasinghe may deduct dollar_figure the parties agree that the insurance premiums constitute child_support of the distribution under sec_215 and ms amarasinghe must include dollar_figure of the distribution as gross_income under sec_71 iii litigation costs ms amarasinghe seeks to recover reasonable_litigation_costs from dr amarasinghe and his spouse ms amarasinghe did not raise the issue in a proper motion for litigation and administrative costs under rule and therefore her claim is premature even if ms amarasinghe were to raise the issue in accordance with rule she would not be entitled to costs from dr amarasinghe and his spouse because sec_7430 does not allow a petitioner to recover costs from another petitioner sec_7430 iv conclusion on the record before us we find that the distribution from the plan was not made pursuant to a qdro the parties’ determination of the amount of alimony as dollar_figure is correct and ms amarasinghe is not entitled to litigation costs to reflect the foregoing decision will be entered for petitioner in docket no decision will be entered for respondent in docket no
